TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 7, 2014



                                     NO. 03-13-00682-CV


                          Gerald Willis and Kimly West, Appellants

                                               v.

              Gary Huebner; Carolyn Huebner; Ron Collier; Sharon Collier;
                  Memory Lane Event Center, LLC; Thalia R. Morgan;
                    John M. Morgan and Janet S. Morgan, Appellees




           APPEAL FROM 274TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 15, 2013. Gerald Willis

and Kimly West have filed an agreed motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Each party shall pay the costs of appeal incurred by that party,

both in this Court and the court below.